                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARK A. YASKOWEAK,

               Plaintiff,

v.                                                                    No. 1:19-cv-00867-JCH-SCY

CHURCH OF SCIENTOLOGY and
AFFILIATES,

               Defendants.

                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on Plaintiff's Complaint, Doc. 1, filed September

18, 2019.

       Plaintiff states he:

       was ambushed; kidnapped; and hijacked by satanic corrupt United States
       govenrment espionage terrorists, who committed first-degree murder - by
       implanting me, Mark A. Yaskoweak, with (stolen) extraterrestrial-alien
       communications weaponry, that force my every thought, 24-hours a day, 7-days a
       week, to the (more than) 1 billion smartphones (darkweb cyberterrorism
       smartphones) of the entire Church of Scientology / and their satanic 'religious'
       affiliates. . . .

[sic] Complaint at 1. Plaintiff asks the Court "to hear the PFA case (Protection From Abuse case)

I am prosecuting against the entire Church of Scientology and all of their affiliates" so that they

will not steal his thoughts and ideas for financial gain. Complaint at 1. Because the removal of

the extraterrestraial-alien torture communications weapons, which are "permenently implanted

inside my brain," "cannot be done safely," Plaintiff states that "it is more than prudent; for the

safety of all persons that I communicate via my 'extratterstrial intelligence' - by my thoughts *only*

inside your courtroom, when I prosecute this case." [sic] Complaint at 1.

       As the party seeking to invoke the jurisdiction of this Court, Plaintiff bears the burden of

alleging facts that support jurisdiction. See Dutcher v. Matheson, 733 F.3d 980, 985 (10th Cir.
2013) (“Since federal courts are courts of limited jurisdiction, we presume no jurisdiction exists

absent an adequate showing by the party invoking federal jurisdiction”); Evitt v. Durland, 243 F.3d

388 *2 (10th Cir. 2000) (“even if the parties do not raise the question themselves, it is our duty to

address the apparent lack of jurisdiction sua sponte”) (quoting Tuck v. United Servs. Auto. Ass'n,

859 F.2d 842, 843 (10th Cir.1988).

       Plaintiff has not met his burden of showing that the Court has jurisdiction over this matter.

Plaintiff has not alleged the citizenship of Defendants. See Symes v. Harris, 472 F.3d 754, 758

(10th Cir.2006) (to invoke diversity jurisdiction, “a party must show that complete diversity of

citizenship exists between the adverse parties”); Dutcher v. Matheson, 733 F.3d 980, 987 (10th

Cir. 2013) (“Complete diversity is lacking when any of the plaintiffs has the same residency as

even a single defendant”). Nor is there any properly alleged federal question jurisdiction because

there are no allegations that this action arises under the Constitution, laws, or treaties of the United

States. See 28 U.S.C. § 1331 ("The district courts shall have original jurisdiction of all civil actions

arising under the Constitution, laws, or treaties of the United States").

       The Court will dismiss the Complaint without prejudice for lack of jurisdiction. See Fed.

R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction,

the court must dismiss the action”); Brereton v. Bountiful City Corp., 434 F.3d 1213, 1218 (10th

Cir.2006) (“[D]ismissals for lack of jurisdiction should be without prejudice because the court,

having determined that it lacks jurisdiction over the action, is incapable of reaching a disposition

on the merits of the underlying claims.”).

       IT IS ORDERED that this case is DISMISSED without prejudice.



                                                       _________________________________
                                                       UNITED STATES DISTRICT JUDGE

                                                   2
